DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Specification filed on January 10, 2021 and May 3, 2021 have been entered by the Examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaytan Des.432.908 in view of design choice. 
Regarding claim 1, Gaytan Des. 432,980 discloses an aerodynamic drag reducing apparatus adapted for use on a vehicle with a substantially vertical rear end configured for mounting behind a cab and over a box of a pickup truck, the aerodynamic drag reducing apparatus comprising: an aerodynamic panel assembly moveable between a first position and a second position. including: a first end with a contour configured to substantially match a contour of an adjacent portion of the cab when the aerodynamic panel assembly is mounted to the pickup truck; and a sloped surface arrangement extending between a first end and a second end, the first end of the sloped surface arrangement adjacent the first end of the aerodynamic panel assembly, the sloped surface arrangement extending rearwardly and sloping downwardly from the first end to the second end of the sloped surface arrangement as shown in the drawings but does not show an angle ranging from 10 to 18 degrees.
Regarding claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the sloped surface arrangement of Gaytan Des. 432,980 with an angle ranging, as a matter of design choice.

Regarding claim 2, Gaytan Des. 432,980, as modified, discloses the aerodynamic drag reducing apparatus of claim 1, wherein the aerodynamic panel assembly is shaped to reduce air flow separation when the aerodynamic panel assembly is mounted to the pickup truck at least when the pickup truck is at highway speeds as shown in drawings.
Regarding claim 3, Gaytan Des. 432,980, as modified, discloses the aerodynamic drag reducing apparatus of claim 1, wherein the aerodynamic panel assembly further includes a transitioning portion between the first end of the aerodynamic panel assembly and the first end of the sloped surface arrangement as shown in drawings.
Regarding claim 4, Gaytan Des. 432,980, as modified, discloses the aerodynamic drag reducing apparatus of claim 1, wherein the sloped surface arrangement substantially linearly slopes between the first end and the second end of the sloped surface arrangement as shown in drawings.
Regarding claim 5, Gaytan Des. 432,980, as modified, discloses the aerodynamic drag reducing apparatus of claim 1, wherein: the aerodynamic panel assembly further includes a second end configured to be adjacent to a rear end of the box when the aerodynamic panel assembly is mounted to the pickup truck; and the aerodynamic panel assembly is configured to be mounted over the box substantially between the cab and the rear end of the box and substantially between sides of the box when mounted over the box as shown in the drawings.
Regarding claim 14, Gaytan Des. 432,980 discloses an aerodynamic drag reducing apparatus configured for mounting behind a cab and over a box of a pickup truck, the aerodynamic drag reducing apparatus comprising: an aerodynamic panel assembly including: a first end with a contour configured to match a contour of an adjacent portion of the cab when the aerodynamic panel assembly is mounted to the pickup truck; and a sloped surface arrangement extending rearwardly from the first end and sloping downwardly from the first end as shown in the drawings but does not show an angle ranging from 10 to 18 degrees.
Regarding claim 14, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the sloped surface arrangement of Gaytan Des. 432,980 with an angle ranging, as a matter of design choice.
Regarding claim 15, Gaytan Des. 432,980 discloses a pickup truck comprising: a passenger cab; a pickup truck box; an aerodynamic panel assembly positioned behind the passenger cab and over the pickup truck box, the aerodynamic panel assembly including: a first end with a contour matching a contour of an adjacent portion of the passenger cab; and a sloped surface arrangement extending between a first end and a second end, the first end of the sloped surface arrangement adjacent the first end of the aerodynamic panel assembly, the sloped surface arrangement extending rearwardly and sloping downwardly from the first end to the second end of the sloped surface arrangement as shown in the drawings but does not show an angle ranging from 10 to 18 degrees.
Regarding claim 15, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the sloped surface arrangement of Gaytan Des. 432,980 with an angle ranging, as a matter of design choice.
Regarding claim 16, Gaytan Des. 432,980, as modified, discloses the pickup truck of claim 15, wherein the aerodynamic panel assembly is shaped to reduce air flow separation at least when the pickup truck is at highway speeds as shown in drawings.
Allowable Subject Matter
Claims 6-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertient to applicant’s disclosure.  The cited references show several other aerodynamic drag reducing apparartuses similar to that of the current invention. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612